1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to the claims have been entered. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection.
Newly found prior art reference has been applied in response to the claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 11-14, 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Vuillamy et al (20150337763) in view of Miller et al (20170256804).
In regards to claim 1, Vuillamy discloses a fuel cell-based power system, comprising: 

a tank configured for storing a reactant (ref. 3);
a coolant subsystem (Fig. 1 comprising ref. 17) configured for circulating a primary coolant in association with the fuel cell ([0018] disclose coolant within ref. 17 for cooling fuel cell), thereby absorbing at least a portion of the heat from the fuel cell ([0018] “The fuel cell 16 is also provided with a cooling circuit 17”); 
wherein the coolant subsystem comprises a first heat exchanger (ref. 18 heat exchanger) configured for injecting absorbed heat from the primary coolant into a secondary coolant (ref. 18 heat exchange with product within line ref. 6 and ref. 20) , and 
a reactant distribution subsystem (the subsystem comprises at least lines refs. 12 and 6) configured for conveying the reactant from the tank to the fuel cell as the first reactant (line ref. 12 from tank, ref. 3, to fuel cell ref. 16), and further for conveying the reactant from the tank to the coolant subsystem as the secondary coolant to remove at least a portion of absorbed heat from the primary coolant (line ref. 6 feeds into ref. 20 which acts as secondary coolant to primary coolant in ref. 17).
Vuillamy does not expressly disclose as taught by Miller: a second heat exchanger configured for injecting absorbed heat from the primary coolant into the 
It would have been obvious to one of ordinary skill in the art at the effective time of the filing to modify Vuillamy with Miller by providing a second heat exchanger configured for injecting absorbed heat from the primary coolant into the reactant in order to bring the reactant up to operating temperature before entering the fuel cell. 

In regards to claim 2, Vuillamy as combined discloses the fuel cell-based power system of claim 1, wherein the coolant subsystem comprises a coolant loop configured for circulating the primary coolant through the fuel cell (Vuillamy ref. 17 loop as seen in Fig. 1). 

In regards to claim 3, Vuillamy as combined discloses the fuel cell-based power system of claim 1, but does not expressly disclose: wherein the first reactant is gaseous hydrogen and the second reactant is gaseous oxygen. It would have been an obvious substitution of functional equivalents to substitute propellant of Vuillamy for the first reactant is gaseous hydrogen and the second reactant is gaseous oxygen to increase to heat transfer, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 4, Vuillamy as combined discloses the fuel cell-based power system of claim 1, wherein the first reactant stored in the tank is a cryogenic liquid 

In regards to claim 6, Vuillamy as combined discloses the fuel cell-based power system of claim 4, wherein the cryogenic liquid is liquid hydrogen ([0009]).

In regards to claim 7, Vuillamy as combined discloses a spacecraft or aircraft, comprising:
a structural bus (a structural bus has been interpreted as the basic structure of the spacecraft which carries the various engineering subsystems and scientific instruments, accordingly Vuillamy discloses in figure 2 basic structure of a spacecraft comprising, thruster, fuel cell, and electronics/controller);
the fuel cell-based power system of claim 1 contained within the structural bus (best seen in Fig. 1); and
electronics that are supplied with the electrical power generated by the fuel cell- based power system ([0017] discloses “providing electrical power to on-board equipment’).

In regards to claim 8, Vuillamy as combined discloses the spacecraft or aircraft of claim 7, wherein the reactant distribution subsystem is configured for conveying the secondary coolant to the coolant subsystem to remove the at least portion of the absorbed heat from the primary coolant (heat from primary coolant transferred via ref. 18 into secondary coolant), and further comprising a thruster (ref. 5), wherein the reactant distribution subsystem conveys the secondary coolant to the thruster after the at least portion of the absorbed heat has been removed from the primary coolant (as seen in Fig. 1 using ref. 10).

In regards to claim 9, Vuillamy discloses a spacecraft or aircraft (abstract), comprising: 
a fuel cell (ref. 16) configured for continuously receiving a first reactant and a second reactant to produce chemical reactions that generate electrical power, water, and heat ([0017 “fuel cell 16 adapted to generate electricity as a result of a chemical reaction between the two propellants”);  
electronics that are supplied with the electrical power generated by the fuel cell ([0006] “a fuel cell may be fed with the same propellants as the rocket engine in order to generate electricity for on-board systems”); 
a coolant subsystem configured for circulating a primary coolant in association with the fuel cell (coolant subsystem comprises loop comprising at least refs. 17, 20, 18), thereby absorbing at least a portion of the heat from the fuel cell (coolant subsystem comprises loop comprising at least refs. 17, 20, 18); 
wherein the coolant subsystem comprises a primary heat exchanger (Fig. 1 ref. 17) configured for injecting absorbed heat from the primary coolant into a secondary coolant (ref. 20),
a tank configured for storing the secondary coolant (ref. 3); 
a thruster (ref. 5); and 
a distribution subsystem configured for conveying the secondary coolant from the tank to the coolant subsystem to remove at least a portion of absorbed heat from the primary coolant (the subsystem comprises at least lines refs. 12 and 6, line ref. 6 feeds into ref. 20 which acts as secondary coolant to primary coolant in ref. 17), and for conveying the secondary coolant to the thruster after the at least portion of the absorbed heat has been removed from the primary coolant (Fig. 1 ref. 5 thruster, feed secondary cool via lines ref. 6 and 10).
Vuillamy does not expressly disclose as taught by Miller: a second heat exchanger configured for injecting absorbed heat from the primary coolant into the reactant (Fig. 1 ref. 106, heat exchanger, transfers heat from line ref. 136 into reactant ref. 102 being feed into fuel cell via lines refs. 116 and 118).
It would have been obvious to one of ordinary skill in the art at the effective time of the filing to modify Vuillamy with Miller by providing a second heat exchanger configured for injecting absorbed heat from the primary coolant into the reactant in order to bring the reactant up to operating temperature before entering the fuel cell. 

In regards to claim 11, Vuillamy as combined discloses the spacecraft or aircraft of claim 9, wherein the thruster is a bi-propellant thruster (Fig. 1 tanks ref. 3 and 4 for propellants), the secondary coolant is hydrogen ([0009]), and the distribution subsystem is configured for conveying oxygen to the bi-propellant thruster (Fig. 1 tanks ref. 3 and 4 for propellants including oxygen).

In regards to claim 12, Vuillamy as combined discloses the spacecraft or aircraft of claim 9, further comprising a heat exchanger configured for removing the at least portion of the absorbed heat from the primary coolant and injecting the at least portion of the absorbed heat into the secondary coolant (Fig. 1 ref. 18).

In regards to claim 13, Vuillamy as combined discloses the spacecraft or aircraft of claim 9, wherein the first reactant is gaseous hydrogen and the second reactant is gaseous oxygen. It would have been an obvious substitution of functional equivalents to substitute propellant of Vuillamy for the first reactant is gaseous hydrogen and the second reactant is gaseous oxygen to increase to heat transfer, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 14, Vuillamy as combined discloses the spacecraft or aircraft of claim 9, wherein the secondary coolant stored in the tank is a cryogenic liquid ([0016] “The first and second propellants may be cryogenic propellants’).

In regards to claim 16, Vuillamy as combined discloses the spacecraft or aircraft of claim 15, wherein the cryogenic liquid is liquid hydrogen ([0009]).
------------------------
In regards to claim 17, Vuillamy discloses a fuel cell-based power system, comprising: 
a fuel cell (Fig. 1 ref. 16) configured for continuously receiving a first reactant and a second reactant to produce chemical reactions that generate electrical power, water, and heat ([0017 “fuel cell 16 adapted to generate electricity as a result of a chemical reaction between the two propellants”); 
a tank configured for storing a cryogenic liquid (refs. 3 and 4); and 
a coolant subsystem configured for circulating a primary coolant in association with the fuel cell (ref. 17), thereby absorbing at least a portion of the heat from the fuel cell (ref. 17 [0018] “The fuel cell 16 is also provided with a cooling circuit 17”; 
wherein the coolant subsystem comprises a primary heat exchanger (ref. 18) configured for injecting absorbed heat from the primary coolant (primary coolant running through sytem of ref. 17) into a secondary coolant (line ref. 6 brings secondary coolant into ref. 20), and 
Vuillamy does not expressly disclose as taught by Miller: secondary heat exchangers (ref. 108 or ref. 106) configured for injecting absorbed heat from the primary coolant into the first reactant and the second reactant (Fig. 1 ref. 106, 108, heat exchangers, transfers heat from line ref. 136 into reactant ref. 102 being feed into fuel cell via lines refs. 116 and 118);
 It would have been obvious to one of ordinary skill in the art at the effective time of the filing to modify Vuillamy with Miller by providing secondary heat exchangers configured for injecting absorbed heat from the primary coolant into the first reactant and the second reactant in order to bring the reactants up to operating temperature before entering the fuel cell. 
Vuillamy as combined further discloses:
a tertiary heat exchanger configured for thermally transforming the cryogenic liquid from the tank into a vapor or gas (Vuillamy ref. 18 ref. 23); and 
a reactant distribution subsystem configured for conveying the vapor or gas to the fuel cell as the second reactant (Vuillamy distribution subsystem comprises at least ref. 12 to fuel cell ref. 16), and for conveying the first reactant to the coolant subsystem as the secondary coolant to remove at least a portion of the heat absorbed by the primary coolant (Miller).

In regards to claim 18, Vuillamy as combined discloses the fuel cell-based power system of claim 17, wherein the cryogenic liquid is liquid hydrogen (Vuillamy [0009]).

In regards to claim 19, Vuillamy as combined discloses the fuel cell-based power system of claim 17, wherein the cryogenic hydrogen is liquid oxygen (Vuillamy [0016] “The first and second propellants may be cryogenic propellants such as liquid hydrogen and liquid oxygen’).

In regards to claim 20, Vuillamy as combined discloses a spacecraft or aircraft, comprising:
a structural bus (a structural bus has been interpreted as the basic structure of the spacecraft which carries the various engineering subsystems and scientific instruments, accordingly Vuillamy discloses in figure 2 basic structure of a spacecraft comprising, thruster, fuel cell, and electronics/controller) ;
the fuel cell-based power system of claim 17 contained within the structural bus (Vuillamy best seen in Fig. 1); and
electronics that are supplied with the electrical power generated by the fuel cell- based power system (Vuillamy [0017] discloses “providing electrical power to on-board equipment”).

Claim 5, 15 rejected under 35 U.S.C. 103 as being unpatentable over Vuillamy in view of Crowley (4249387).
In regards to claim 5, Vuillamy as combined discloses the fuel cell-based power system of claim 4, but does not expressly disclose: wherein the reactant distribution subsystem is configured for receiving boil off of the cryogenic liquid directly from the tank.
Crowley teaches a system for recovering and returning boil off/vapor from a liquefied product main tank (C1:41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Valentian with Crowley by providing the reactant distribution subsystem means to recover boil off of the cryogenic liquid directly from the tank in order to recover and reuse the product in the fuel cell system.

In regards to claim 15, Vuillamy as combined discloses the spacecraft or aircraft of claim 14, but does not expressly disclose: wherein the distribution subsystem is configured for receiving boil off of the cryogenic liquid directly from the tank.
Crowley teaches a system for recovering and returning boil off/vapor from a liquefied product main tank (C1:41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Valentian with Crowley by providing the distribution subsystem the means to recover boil off of the cryogenic liquid directly from the tank in order to recover and reuse the product in the fuel cell system.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Vuillamy in view of Gillion, Jr. (4760694).
In regards to claim 10, Vuillamy as combined discloses the spacecraft or aircraft or claim 9, but does not expressly disclose: wherein the thruster is gas thruster,
Gillian teaches a gas thruster (Fig.1) which uses a hydrogen as a propellant (C2:62 “pressurized fluid such as hydrogen, oxygen or nitrogen’) in order to produce (C1:7 “a predetermined quantum of impulse for attitude control of vehicles such as satellites, missiles, spacecraft”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Valentian with Gillion by providing the gas thruster Gillian which uses the secondary coolant to convey to the gas thruster as a gas in provide small or large attitude corrections in addition to the main thruster.
Vuillamy as combined further discloses: the secondary coolant is conveyed to the gas thruster as a gas (Vuillamy fig. 1 coolant line ref. 6 feeds thruster, ref. 5). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miller.
In regards to claim 1, Miller discloses a fuel cell-based power system, comprising: 
a fuel cell (Fig. 1 ref. 100) configured for continuously receiving a first reactant (ref. 104) and a second reactant (ref. 102) to produce chemical reactions that generate electrical power, water, and heat ([0003]); 
a tank configured for storing a reactant (ref. 104 or 102); 
a coolant subsystem (comprising at least ref. 134) configured for circulating a primary coolant in association with the fuel cell (Fig. 1 discloses primary coolant loop), thereby absorbing at least a portion of the heat from the fuel cell (Fig. 1 discloses primary coolant loop); 
wherein the coolant subsystem comprises a first heat exchanger configured for injecting absorbed heat from the primary coolant into a secondary coolant (ref. 110), and 
a second heat exchanger configured for injecting absorbed heat from the primary coolant into the reactant (ref. 108 or ref. 106); and 
a reactant distribution subsystem configured for conveying the reactant from the tank to the fuel cell as the first reactant (ref. 102 to fuel cell ref. 100 via lines ref. 116 and 118), and further for conveying the reactant from the tank to the coolant subsystem as [[a]] the secondary coolant to remove at least a portion of absorbed heat from the primary coolant (ref. 102 via lines ref. 122 and 114 to secondary coolant, part of coolant subsystem).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642